Case 1:19-cv-10203-IT Document 53 Filed 08/08/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

SONYA LARSON,
Plaintiff

Vv. C. A. No.: 1:19-CV-10203-IT
DAWN DORLAND PERRY,
COHEN BUSINESS LAW GROUP, PC and
JEFFREY A. COHEN, ESQUIRE,

Defendants.

 

 

DEFENDANT DAWN DORLAND PERRY'S SUPPLEMENTAL MEMORANDA
PURSUANT TO THE COURT'S JULY 31, 2019 ORDER

Pursuant to the Court's July 31, 2019 Order, Defendant Dawn Dorland Perry ("Ms.
Dorland") submits this supplemental memorandum to respectfully request that the Court dismiss
Count I (intentional interference by Dorland with Larson's ASF contract), Count II (intentional
interference by Dorland with Larson's BBF contract), and Count VII (defamation claim against
Dorland) of Plaintiff Sonya Larson's Amended Complaint and Demand for Trial By Jury. In
support of her request and as reasons therefore, Ms. Dorland incorporates the recitation of facts
and arguments in her initial Motion to Dismiss [#25] and the supporting Memorandum [#26],
along with the arguments in her Opposition to Plaintiff's Motion for Leave to File Amended
Complaint [#49] concerning the futility of the amendments to the original Complaint.

WHEREFORE, and for the reasons set forth above, Ms. Dorland respectfully requests
that the Court dismiss Counts I, II, and VII of the Amended Complaint and Demand for Trial by

Jury as asserted against her, with prejudice and without further leave to amend.
Case 1:19-cv-10203-IT Document 53 Filed 08/08/19 Page 2 of 2

Date: August 8, 2019

Respectfully submitted,
DAWN DORLAND PERRY,

By her attorneys,

/s/ Suzanne Elovecky
Howard M. Cooper, Esq. (BBO # 543842)

Suzanne Elovecky, Esq. (BBO # 670047)
Elizabeth E. Olien, Esq. (BBO # 689350)
TODD & WELD LLP

One Federal Street, 27" Floor

Boston, MA 02110

(617) 720-2626

hcooper@toddweld.com
selovecky@toddweld.com

CERTIFICATE OF SERVICE

I, Suzanne Elovecky, hereby certify that on August 8, 2019 the foregoing document was
served electronically on all counsel of record via the Court's ECF filing system.

/s/ Elizabeth E. Olien
Elizabeth E. Olien
